Title: Proposed Resolutions of Thanks, [May 1775, June 1775, or early July 1775]
From: Franklin, Benjamin
To: 


The first Continental Congress had sent to London, along with its petition to the King and address to the British people, a resolution of thanks to all those in Britain who had attempted to defend the American cause. The second Congress sent the Olive Branch Petition and another address, but no resolution of thanks to any of its British friends except the City of London. At some point Franklin decided that such thanks were in order, and drafted the three resolves that follow. If he ever introduced them, no record seems to have survived; and there is neither internal nor external evidence of when he wrote them. In our opinion the most plausible bracket of time is between May, when his English friends and what they had tried to do were still fresh in memory, and July 8, when the Olive Branch Petition and address were adopted; and our practice is to assign a document to its earliest likely date.
 
[May, June, or early July, 1775]
Resolved
That the Thanks of this Congress, of all America, and in our Opinion, of Britain likewise, are due to the Right Honourable the Earl of Chatham, for his benevolent Endeavours to accommodate the present unhappy Differences, and particularly for the wise and excellent Plan he offer’d in the House of Lords for that purpose, which was rejected by their Lordships without Consideration, and which if it had been received and attended to, might have been the Basis of a Reconciliation and lasting Agreement.
Resolved,
That the Thanks of the Congress be presented likewise to Edmund Burke Esqr. and to David Hartley, Esq. for their generous Endeavours in the same common Service to the whole British Empire.
Resolved,
That the Thanks of this Congress be also presented to the Right Reverend the Bishop of St. Asaph, for his most excellent Sermon and Speech on American Affairs. And to all the noble Lords and Commoners in both Houses of Parliament who have been pleased to espouse the Cause of our much injured and oppressed Country.
 
Endorsed: Resolutions of Thanks
